Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant's Amendment filed February 12, 2021 is acknowledged.
-	Claim(s) 1-4 is/are amended
- 	Claim(s) 7-9 is/are canceled
-	Claim(s) 10 is/are new


This action is FINAL
	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
Examiner respectfully withdraws the rejection under 35 USC 112.  Applicant’s amendment has rendered the rejection moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al, KR-20120138924 (machine translation) in view of Ebisuno, U.S. Patent Publication No. 2018/0108295.
Consider claim 1, Ha teaches a light emitting display device (see Ha figure 1, element 10 display panel), comprising: 

a plurality of pixels arranged in a matrix form (see Ha figure 1, Pixel Array), each of the plurality of pixels including: 

a light emitting element having a light emitting diode including an anode and a cathode (see Ha figure 2, element OLED); 

a light emission transistor (see Ha figure 2, element T4), one of a source or a drain of the light emission transistor connected to the anode (see Ha figure 2, N4);

a first transistor (see Ha figure 2, element T3), one of a source or a drain of the first transistor connected to the one of the source or drain of the driving transistor (see Ha figure 2, element Td, N3) and the other of the source or drain of the light emission transistor (see Ha figure 2, element T4, N3); and 

a driving transistor (see Ha figure 2, element Td), one of a source or a drain of the driving transistor connected to the other of the source or drain of the light emission transistor (see Ha figure 2, element N3); and 

an initialization transistor (see Ha figure 2, element T1) connected to: a gate of the driving transistor (see Ha figure 2, element TD) through the light emission transistor (see Ha figure 2, element T4) and the first transistor (see Ha figure 2, element T3), 



the anode (see Ha figure 2, element OLED, N4)), the anode being connected to an initialization voltage line (see Ha figure 2, element VSS2) having a fixed voltage through the initialization transistor (see Ha figure 2, element T1), 

Ha does not appear to explicitly disclose wherein the initialization transistor has a resistance greater than the driving transistor.  Ha does disclose that first to third transistors T1, T2, and T3 may be formed as dual gates to increase resistance and reduce leakage current (see Ha page 4, 5th full paragraph, lines 4-5).

In the same field of endeavor, Ebisuno discloses an initialization transistor has a resistance greater than the driving transistor so as to switches a state between the power line for supplying the initialization voltage between the conducting and non-conducting states and reduce a number of components (see Ebisuno paragraphs 0080-0081 where second switch element may have a higher On resistance than any other switch element, and may have a smaller width-to-length (W/L) ratio than any other switch element.).  One of ordinary skill in the art would have been motivated to have modified Ha with the teachings of Ebisuno to have an initialization transistor having a resistance greater than the driving transistor so as to switches a state between the power line for supplying the 

Consider claim 5, Ha as modified by Ebisuno teaches all the limitations of claim 1 and further teaches wherein a width to length ratio of a current direction in a channel layer of the initialization transistor is less than a width to length ratio of a current direction in a channel layer of the driving transistor (see Ebisuno paragraphs 0080-0081 where second switch element may have a higher On resistance than any other switch element, and may have a smaller width-to-length (W/L) ratio than any other switch element.).

Consider claim 6, Ha as modified by Ebisuno teaches all the limitations of claim 1 and further teaches wherein a channel length of the initialization transistor is greater than a channel length of the driving transistor, and a channel width of the initialization transistor is less than a channel width of the driving transistor (see Ebisuno paragraphs 0080-0081, 0158-0159 where second switch element may have a higher On resistance than any other switch element, and may have a smaller width-to-length (W/L) ratio than any other switch element. And the size of one pixel is about 230 .mu.m, for example. Thus, it is preferable for the channel length L.sub.R of the second switch element Tr2 to be 230 .mu.m or less.  In order to have second switch element may have a higher On resistance than any other switch element, and have a smaller width-to-length (W/L) ratio than any other switch element when channel length is maximum, one would be able to 

Consider claim 10, Ha as modified by Ebisuno teaches all the limitations of claim 1 and further teaches wherein a gate of the first transistor (see Ha figure 2, element T3) and a gate of the initialization transistor (see Ha figure 2, element T1, where both T1 and T3 are connected to SLn) are connected to each other.

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for allowance were provided in the office action dated November 13, 2020.

Response to Arguments
Applicant’s arguments, filed February 12, 2021, with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ha et al, KR-20120138924.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Pyon, U.S. Patent Publication No. 2014/0292734 (pixel).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.